COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Barbara Lampley v. D’Nisha Sterling

Appellate case number:      01-22-00549-CV

Trial court case number:    18-DCV-248776

Trial court:                400th District Court of Fort Bend County

       On October 27, 2022, we abated this case for the trial court to determine whether
the appellate record was complete. During a hearing on November 21, 2022, the trial court
determined that the appellate record was complete. Accordingly, we REINSTATE this
case on the Court’s active docket.
        Appellant’s brief is ORDERED to be filed no later than 30 days from the date of
this order. See TEX. R. APP. P. 38.6(a).
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
      Appellant’s “Motion for a Hearing” filed in this Court on October 27, 2022 is
denied as moot.
       It is so ORDERED.

Judge’s signature:_____/s/ Sherry Radack__________
                  Acting individually  Acting for the Court


Date: __December 6, 2022____